Citation Nr: 0933319	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  07-24 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for 
generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




REMAND

The Veteran served on active duty in the military from March 
1997 to July 1998.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In his August 2007 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board.  The Board conducts hearings with 
the RO either in person (travel Board hearing) or remotely 
using videoconferencing technology (videoconference hearing).  

In a more recent August 2008 VA Form 9 concerning an 
additional and unrelated claim for a higher rating for his 
low back disability, the Veteran indicated on the attached 
appeal hearing options form that he wanted a videoconference 
hearing with a Veterans Law Judge of the Board.  And although 
the Veteran had failed to perfect a timely appeal of the 
claim for a higher rating for his low back disability, the RO 
still scheduled him for the requested videoconference 
hearing.  It was to be held on August 12, 2009.  For reasons 
unknown, however, he failed to appear for the videoconference 
hearing.  

In a March 2009 statement (on VA Form 646), the Veteran's 
representative indicated the Veteran still wants a hearing at 
the RO before the Board.  The representative also clarified 
that the Veteran wants a travel Board hearing, and that 
additional argument will be made during the hearing as to why 
the Veteran is entitled to a rating higher than 30 percent 
for his generalized anxiety disorder.  Consequently, a travel 
Board hearing must be scheduled before deciding this appeal.  
38 C.F.R. §§ 20.700, 20.704 (2008). 



Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following additional 
development and consideration:

Schedule the Veteran for a travel Board hearing at the 
earliest opportunity.  Notify him of the date, time and 
location of the hearing.  Put a copy of this letter in 
his claims file.  If he fails to report for the hearing 
or changes his mind and elects not to have the hearing, 
also document this in his claims file.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

